DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 7/26/2022.
Claims 1-15 were therein amended.  Claims 1-15 are presented for examination.
Allowable Subject Matter
Claims 1-15 allowed.
Applicant’s arguments, see pages 8-12, filed 7/26/2022, with respect to the amended independent claims overcoming the art of record and obviating 112 issues have been fully considered and are persuasive.  The rejection of 4/27/2022 has been withdrawn.  Recapitulating, instant language distinguishes over the closest art of record with a distinct recess which is distinguishable itself from the interior of a wind turbine blade shell.  Further, a stepped transition between spar caps of different chordal widths may not be equated with the claimed requirement that a width of the transition region tapers from the second region towards the first region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745